Citation Nr: 0831654	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-18 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 until August 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1. Bilateral hearing loss was not manifested during service 
or for many years thereafter, and is not otherwise related to 
such service.

2. Tinnitus was not manifested during service or for many 
years thereafter, and is not otherwise related to such 
service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).

2. Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A.         §§ 1110, 1112, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (fed. Cir. 2006).   

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2006.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)

As for the duty to assist, VA has obtained service treatment 
records, afforded the appellant a VA physical examination and 
obtained a medical opinion as to the etiology of his 
disabilities.  Significantly, the RO obtained a VA audiology 
examination in May 2006.  The Board acknowledges that the 
appellant reported to the audiologist that he sought a 
hearing test at the request of his employer about four years 
prior to the VA examination.  While the appellant has not 
identified the location of the records, he contends that the 
results of the testing show that he has a significant loss of 
hearing.  The Board does not dispute the findings; however, 
the appellant has not indicated that the hearing test offered 
an opinion as to the relationship between his hearing loss 
and time in service.  As such, the Board does not believe 
that the results are necessary for the purposes of this 
appeal.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.     

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007). However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).  

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a) 
(2007).

Hearing Loss

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385 (2007).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A.  § 1110; 38 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board has reviewed all of the evidence in the appellant's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.

The appellant contends that his bilateral hearing loss was 
caused by constant exposure to tank fire and loud explosions 
during service.  The appellant's DD Form 214 shows that he 
worked as an Armor Crewman.  The appellant does not concede 
any significant post-service or recreational noise exposure; 
however, he described working at a lumber company driving a 
fork lift for 20 years and at a glass company using water-fed 
belt grinders for another 20 years.  The appellant believes 
that his hearing was initially damaged in service and 
continued to worsen subsequently.      

The appellant's service treatment records including his 
induction physical examination in August 1965 and his 
separation physical examination in August 1967 contain no 
evidence of complaints, treatment, or diagnosis as to hearing 
loss. 

The appellant underwent a VA audiology examination in May 
2006, in which pure tone thresholds, in decibels, were as 
follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
95
90
80
85
85
LEFT
50
55
70
90
90

Speech audiometry revealed speech recognition ability of 85 
percent in the right ear and 50 percent in the left ear.  

The examiner diagnosed the appellant with a profound to 
severe sensorineural hearing loss at the right ear and a 
moderate to severe sensorineural hearing loss at the left 
ear.  Upon review of the claims file, the examiner concluded 
that it is less likely than not that the appellant's hearing 
loss is related to service noise exposure because his hearing 
was within normal limits upon enlistment and at separation. 
   
The evidence shows that the appellant has a current hearing 
disability as defined by VA regulations.  38 U.S.C.A. § 
3.385.   However, there is no evidence showing a chronic 
condition in service.  While at the time of the 
aforementioned VA audiometric examination in May 2006, the 
appellant indicated that, as a result of complaints by his 
wife and former employer, he had previously sought an 
audiometric evaluation.  However, a clinically identifiable 
hearing disability was first noted no earlier than May 2006, 
many years after separation from service.  Furthermore, the 
only medical opinion of record as to the etiology of the 
hearing loss expressly rejects a causal relationship between 
the hearing disability and the appellant's time in service.  
Without a medical opinion linking the appellant's current 
disability to his service, there is no basis for granting 
service connection.  While the veteran is competent to 
describe the symptoms he has experienced, his opinion does 
not constitute competent medical evidence of causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
  
Tinnitus

The appellant contends that he experiences tinnitus as a 
result of noise exposure in service.  He further contends 
that he has had ringing in the ears since he left active 
military duty.  In the present case the appellant's service 
treatment records including his induction physical 
examination in August 1965 and his separation physical 
examination in August 1967 contain no evidence of complaints, 
treatment, or diagnosis of tinnitus. 

The appellant underwent a VA audiological examination in May 
2006.  The appellant reported constant tinnitus for ten years 
or more.  He described ringing in the ears since an incident 
in service in which a tank unexpectedly fired near his 
whereabouts.  He also noted intermittent ringing in the ears 
after the incident; however, he did not notice the constant 
humming that he currently experiences until approximately ten 
years ago.

The examiner diagnosed the appellant with constant tinnitus.  
However, upon review of the claims file, the examiner noted 
that the appellant's induction and separation audiological 
examinations were normal and that there were no complaints or 
documentation of tinnitus in service.  He also noted that the 
appellant reported that the tinnitus had begun in 1995, many 
years after discharge.  The examiner concluded that given the 
onset only ten or so years ago, the constant tinnitus was not 
likely due to military noise exposure.

In light of the aforementioned, the Board concludes that 
service connection for bilateral hearing loss and tinnitus 
must be denied.  As reflected by the discussion above, the 
preponderance of the evidence is against the veteran's claim. 
As such, the benefit-of-the-doubt rule does not apply. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).       


ORDER

Service connection for bilateral hearing loss is denied.


Service connection for tinnitus is denied.



_____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
	


 Department of Veterans Affairs


